      Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 1 of 26



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW MEXICO

JOHN VIGIL,

                    Plaintiff,

vs.                                                      No. D-412-CV-2018-00263

FRANCES TWEED, in her individual capacity,

CORRINE      DOMINGUEZ,          in   her   individual
capacity,

ANTONIO COCA, in his individual capacity,

JOE CHAVEZ, in his individual capacity,

NEW      MEXICO    BEHAVIORAL         HEALTH
INSTITUTE, a political subdivision of the NEW
MEXICO DEPARTMENT OF HEALTH a division
of the STATE OF NEW MEXICO,

DEPUTY SEAN ARMIJO, in his individual capacity
as a deputy employed by the San Miguel County
Sheriff’s Office,

UNDERSHERIFF ANTHONY MADRID, in his
individual capacity as a deputy employed by the San
Miguel County Sheriff’s Office,

DEPUTY ANTOINE WHITFIELD, in his individual
capacity as a deputy employed by the San Miguel
County Sheriff’s Office, and

BOARD OF COUNTY COMMISSIONERS OF THE
COUNTY OF SAN MIGUEL,

                           Defendants.

                      SECOND AMENDED COMPLAINT
             FOR VIOLATION OF CIVIL. RIGHTS AND TORT CLAIMS

      Plaintiff John Vigil, by and through his attorneys of record, ROMERO & WINDER, P.C.

(Joe M. Romero, Jr.) and for his Second Amended Complaint for violation of his federally
      Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 2 of 26



protected civil rights, violations of his state-protected civil rights, and for torts committed against

him, states:

                                 JURISDICTION AND VENUE

       1.      Venue is proper in this Court pursuant to Defendant’s removal of the action.

                                             PARTIES

       2.      Plaintiff John Vigil is a resident of the State of New Mexico, County of San Miguel.

       3.      Upon Information and belief, Defendant Frances Tweed is a citizen of the State of

New Mexico, County of San Miguel. At times relevant to this Complaint, Defendant Frances

Tweed was acting as a de facto supervisor or under authority granted her by Plaintiff’s supervisors

at the New Mexico Behavioral Health Institute (“NMBHI”). At all times material to this

Complaint, Defendant Frances Tweed was acting within the scope of her employment with State

of New Mexico. Immunity for the tort claims alleged herein is waived by the New Mexico Tort

Claims Act. Defendant Frances Tweed is sued herein in her individual capacity as an

agent/employee of the State of New Mexico, Department of Health, at NMBHI.

       4.      Upon Information and belief, Defendant Corrine Dominguez is a citizen of the State

of New Mexico, County of San Miguel. At times relevant to this Complaint, Defendant Corrine

Dominguez was acting as Plaintiff’s supervisor or under authority granted her by Plaintiff’s

supervisors at the New Mexico Behavioral Health Institute (“NMBHI’). At all times material to

this Complaint, Defendant Corrine Dominguez was acting within the scope of her employment

with State of New Mexico. Immunity for the tort claims alleged herein is waived by the New

Mexico Tort Claims Act. Defendant Frances Tweed is sued herein in her individual capacity as an

agent/employee of the State of New Mexico, Department of Health, at NMBHI.




                                                  2
      Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 3 of 26



       5.     Upon Information and belief, Defendant Antonio Coca is a citizen of the State of

New Mexico, County of San Miguel. At times relevant to this Complaint, Defendant Antonio Coca

was acting pursuant to authority granted to him by the State of New Mexico Dept of Health. At all

times material to this Complaint, Defendant Antonio Coca was acting within the scope of his

employment with State of New Mexico. Immunity for the tort claims alleged herein is waived by

the New Mexico Tort Claims Act. Defendant Antonio Coca is sued herein in his individual

capacity as an agent/employee of the State of New Mexico at NMBHI.

       6.     Upon Information and belief, Defendant Joe Chavez is a citizen of the State of New

Mexico, County of San Miguel. At times relevant to this Complaint, Defendant Joe Chavez was

acting pursuant to authority granted to him by the State of New Mexico Dept. of Health. At all

times material to this Complaint, Defendant Joe Chavez was acting within the scope of his

employment with State of New Mexico. Immunity for the tort claims alleged herein is waived by

the New Mexico Tort Claims Act. Defendant Joe Chavez is sued herein in his individual capacity

as an agent/employee of the State of New Mexico at NMBHI.

       7.     Defendant NMBHI is a division of the New Mexico Department of Health

(“NMDOH”), which is itself a division of the State of New Mexico and is a governmental entity

and local public body as those terms are defined in the New Mexico Tort Claims Act, NMSA 1978,

§§ 41-4-3(B) and (C). At all times material hereto, NMDOH was the employer of Defendants

Frances Tweed, Antonio Coca, and Joe Chavez.

       8.     Upon Information and belief, Defendant Sean Armijo is a citizen of the State of

New Mexico, County of San Miguel. At times relevant to this Complaint, Defendant Sean Armijo

was an officer of the San Miguel County Sheriff’s Office. As such, Defendant Sean Armijo was a

law enforcement officer within the meaning of the New Mexico Tort Claims Act, NMSA 1978, §



                                               3
      Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 4 of 26



41-4-3(D) and, consequently, immunity is waived for the actions complained of herein. At all

times material to this Complaint, Defendant Sean Armijo was acting within the scope of his

employment. Defendant Sean Armijo is sued herein in his individual capacity as an

agent/employee of the San Miguel County Sheriff’s Office.

       9.      Upon Information and belief, Defendant Anthony Madrid is a citizen of the State

of New Mexico, County of San Miguel. At times relevant to this Complaint, Defendant Anthony

Madrid was an officer and undersheriff of the San Miguel County Sheriff’s Office. As such,

Defendant Anthony Madrid was a law enforcement officer within the meaning of the New Mexico

Tort Claims Act, NMSA 1978, § 41-4-3(D) and, consequently, immunity is waived for the actions

complained of herein. At all times material to this Complaint, Defendant Anthony Madrid was

acting within the scope of his employment. Defendant Anthony Madrid is sued herein in his

individual capacity as an agent/employee of the San Miguel County Sheriff’s Office.

       10.     Upon Information and belief, Defendant Antoine Whitfield is a citizen of the State

of New Mexico, County of San Miguel. At times relevant to this Complaint, Defendant Antoine

Whitfield was an officer of the San Miguel County Sheriff’s Office. As such, Defendant Antoine

Whitfield was a law enforcement officer within the meaning of the New Mexico Tort Claims Act,

NMSA 1978, § 41-4-3(D) and, consequently, immunity is waived for the actions complained of

herein. At all times material to this Complaint, Defendant Antoine Whitfield was acting within the

scope of his employment. Defendant Antoine Whitfield is sued herein in his individual capacity

as an agent/employee of the San Miguel County Sheriff’s Office.

       11.     Defendant Board of County Commissioners of San Miguel County is an

incorporated governmental entity, a body politic, and a political subdivision under the laws of the

State of New Mexico. It is also a local governmental entity and local public body as those terms



                                                4
      Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 5 of 26



are defined in the New Mexico Tort Claims Act, NMSA 1978, §§ 41-4-3(B) and (C). Pursuant to

NMSA 1978, § 4-46-1, all suits against a county are to be brought in the name of the board of

county commissioners of that county.

                                   FACTUAL BACKGROUND

       12.     In June of 2012, Patricia J. Vigil brought suit against the New Mexico Behavioral

Health Institute for discrimination and retaliation pursuant to the New Mexico Human Rights Act,

for violations of the New Mexico Whistleblower Protection Act, and for violations of the New

Mexico Fraud Against Taxpayers Act. See, Vigil vs. New Mexico Behavioral Health Institute, Case

No. D-412-CV-2012-279.

       13.     Patricia J. Vigil is Plaintiff’s longtime domestic partner and this fact was well-

known by the named Defendants in this action.

       14.     The allegations in Ms. Vigil’s lawsuit—many of which included graphic sexual

misconduct—went back to 2010 and 2011.

       15.     Throughout the course of Ms. Vigil’s litigation, Plaintiff supported her. Plaintiff

was present at hearings and conferences in his personal capacity in support of Ms. Vigil.

       16.     Plaintiff’s employers and supervisors including, but not necessarily limited to

Defendants Frances Tweed, Antonio Coca, and Joe Chavez were angered by Plaintiff’s support of

Ms. Vigil throughout her litigation against NMBHI.

       17.     Upon information and belief, after Ms. Vigil’s lawsuit was settled for a substantial

sum, Defendants and others sought to retaliate against Plaintiff for his support of his partner.

       18.     Specifically, on May 29, 2015, Plaintiff’s superiors at the NMBHI, a state hospital,

fabricated a typed letter alleging that Plaintiff had narcotics stored in his desk.




                                                   5
      Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 6 of 26



       19.     The fabricated note stated: “I was told and everybody knows that supervisor john

vigil has a lot of bottels of the patientes meds in his desk, and some are ativans and narcotics locked

away. Also hundreds of dollars of there money to. John vigil is the psych tech supervisor at the

arches. We will send to HR patient avocate and Investegations. You cannot tell him how you found

out cuase he will know who send this letter.”

       20.     Five days later, three NMBHI employees—Defendants Frances Tweed, Antonio

Coca, and Joe Chavez—conducted a search of Plaintiff’s desk.

       21.     At the time of the search, Defendants Frances Tweed, Antonio Coca, and Joe

Chavez knew that Plaintiff was on vacation and would not be present.

       22.     Prior to manufacturing the purported anonymous note Defendants Frances Tweed,

Antonio Coca, and/or Joe Chavez used a key to access Plaintiff’s locked office and accessed

Plaintiff’s locked desk cabinet because there “was enough play in the cabinet doors” to allow a

single tablet of Clonazepam inside the cabinet.

       23.     Defendants Frances Tweed, Antonio Coca, and Joe Chavez then searched

Plaintiff’s desk as a result of the fabricated note—knowing that they would find the Clonazepam

that they had planted therein.

       24.     During their search, Defendants Frances Tweed, Antonio Coca, and/or Joe Chavez

found and photographed various items within the desk, some of which they moved, removed, or

examined, and then Mr. Chavez placed a new lock on the desk.

       25.     At the time of the aforementioned unlawful search, Defendant Corrine Dominguez

was Plaintiff’s supervisor. Upon information and belief, Defendant Corrine Dominguez consented

to and/or authorized and/or agreed to the unlawful search of private areas of Plaintiffs workspace

based upon the fabricated note.



                                                  6
      Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 7 of 26



       26.     Two days later, at approximately 10:00am on June 5, 2015, Joe Chavez made

contact with Deputy Sean Armijo of the San Miguel Sheriff’s Department, claiming a possible

narcotics larceny had occurred. Mr. Chavez gave Deputy Armijo a copy of the fabricated letter.

       27.     Deputy Armijo obtained statements from both Mr. Chavez and Frances Tweed, and

consequently learned that they had entered Plaintiff’s secure office, cut off the lock he had on his

desk, conducted a search, and placed a new lock on the desk. Mr. Chavez provided Deputy Armijo

with pictures that had been taken in the course of the initial search.

       28.     On the basis of the above information, Deputy Armijo and Undersheriff Anthony

Madrid obtained and executed a search warrant on Plaintiff’s desk. In order to enable their search,

Joe Chavez removed the lock he had placed on the desk after cutting Plaintiff’s own lock off.

       29.     When their search concluded, the officers submitted a “Return and Inventory”

claiming that all the items in the desk had been “found by Under Sheriff Anthony Madrid.”

       30.     These documents deliberately omitted any mention of the previous warrantless

search or the individuals who had conducted it to disguise the use of the fabricated note to discover

planted evidence previously.

       31.     About two weeks after deputies conducted their search on Plaintiff’s desk, Frances

Tweed claimed to receive a second typed anonymous note.

       32.     The second note was also fabricated to incriminate Plaintiff.

       33.     The second fabricated note stated: “John paul vigil has 2 lokers in mesa an el paso

unit 1 in mesa has a combination and 1 in el pasao has a yellow lock. I no the 1 in el paso has pills.

He uses.”




                                                  7
      Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 8 of 26



       34.     After claiming to receive this purported anonymous note, Frances Tweed and other

NMBHI employees conducted searches on Plaintiffs lockers in both El Paso and Mesa Cottages

while Plaintiff was not present. Once again, they cut the locks off in order to perform their searches.

       35.     The fabricated notes served as a pretext to conduct a search.

       36.     The fabricated notes were not genuine.

       37.     The searches perpetrated by Defendants Frances Tweed, Antonio Coca, and/or Joe

Chavez were conducted pursuant to the NMBHI’s longstanding though unwritten policy of

retaliating against people who filed suit against NMBHI, like Plaintiff’s longtime partner, or who

supported those individuals, as Plaintiff did.

       38.     The searches conducted by NMBHI employees, including Defendants Frances

Tweed, Corrine Dominguez, and Antonio Coca were carried out in connection with their operation

of NMBHI.

       39.     On June 19, 2015, Frances Tweed contacted Undersheriff Madrid to claim that she

had received another anonymous letter—this time regarding Plaintiffs personal lockers.

       40.     Undersheriff Madrid arrived at the scene at approximately 11:00 a.m., and Ms.

Tweed took him to Plaintiff’s locker in Mesa Cottage.

       41.     Defendant Tweed informed Undersheriff Madrid that the lock had been cut off and

a search already performed. She itemized the pills allegedly found in the locker during her first

search, claiming that she had “researched” them and identified them as narcotics.

       42.     Undersheriff Madrid and Deputy Antoine Whitfield obtained a second search

warrant on June 26, 2015, and executed it the same day—a week after Undersheriff Madrid

investigated Plaintiff’s cut-open locker with Frances Tweed. During this third examination of

Plaintiff’s locker, the second by law enforcement, Undersheriff Madrid seized several items.



                                                  8
      Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 9 of 26



       43.     Undersheriff Madrid then submitted a “Return and Inventory” for the items seized,

stating that he had executed a search of the locker pursuant to the June 5, 2015 search warrant—

though that warrant was specifically for Plaintiff’s desk in another building, and had been executed

the same day it was issued.

       44.     On July 8, 2015, Undersheriff Madrid submitted an affidavit for Plaintiff’s arrest.

This affidavit lists the items found during the searches of Plaintiff’s lockers and desk, but

deliberately omitted the warrantless, pretextual search of Plaintiff’s desk in which the planted

Clonazepam was found.

       45.     Although NMBHI, as his government employer, did not have a written policy in

place that diminished Plaintiff’s expectation of privacy or alerted him to the possibility that it

would conduct unconsented searches while he was not present, Plaintiff has determined through

the litigation of his State Personnel Office claim that the behavior of the NMBHI Defendants was

perpetrated pursuant to their custom of retaliating against anyone who angered them by, for

example, making a discrimination claim against NMBHI employees or supporting people who

made such claims.

       46.     According to the June 5, 2015 Affidavit for Search Warrant, the grounds for the

deputies’ search of Plaintiff’s desk were:

               a. an anonymous note, written by a person who apparently remains unidentified;

               b. the statements of Joe Chavez and Frances Tweed as to what they had discovered
                  in their previous illegal search;

               c. pictures of items retrieved in the previous illegal search; and

               d. Mr. Chavez’s and Ms. Tweed’s statements purporting to identify items
                  discovered in said search as narcotics.




                                                 9
     Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 10 of 26



       47.     When Deputy Armijo sought a search warrant for the desk, he was fully aware of

the NMBHI search and chose to use information obtained from it. Without the fruits of that initial

search, the only basis for the June 5, 2015 search warrant was a typed anonymous note.

       48.     Deputy Armijo did not conduct the minimal investigation needed to discover that

the note was fabricated.

       49.     When Undersheriff Madrid responded to NMBHI on June 19, 2015, he too was

aware that NMBHI had conducted repeated warrantless searches of Plaintiff’s belongings.

Undersheriff Madrid expressly admitted that he was able to view Plaintiff’s locker in Mesa Cottage

only because NMBHI employees had forcibly removed Plaintiff’s personal lock.

       50.     Undersheriff Madrid did not conduct the minimal investigation needed to discover

that the note was fabricated.

       51.     According to the Affidavit for Search Warrant that Undersheriff Madrid signed on

June 26, 2015, a week after he first viewed Plaintiff’s locker with Frances Tweed, the grounds for

the second search warrant were:

               a. the previous law enforcement search on June 5, 2015;

               b. the second anonymous note;

               c. Frances Tweed’s representation that Plaintiff’s locker contained pills, which
                  was based on NMBHI’s search of the locker;

               d. Ms. Tweed’s representation that “she had researched the pill’s descriptors and
                  found it to be Hydrocodone”; and

               e. Undersheriff Madrid’s warrantless investigation of Plaintiff’s cut-open locker
                  on June 19, 2015. Without the fruits of NMBHI’s prior searches—including
                  their removal of Plaintiff’s lock, which allowed Undersheriff Madrid to view
                  Plaintiff’s locker without a warrant on June 19, 2015—the only basis for the
                  second search warrant was the typed, fabricated, purportedly anonymous note.




                                               10
      Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 11 of 26



        52.    On November 6, 2015, Plaintiff was charged with felony Possession of a Controlled

Substance; Misdemeanor Possession of a Controlled Substance; and a second felony alleging that

he sold or possessed Dangerous Drugs.

        53.    The Hydrocodone that Plaintiff was charged with possessing was prescribed to

Plaintiff by his physician.

        54.    Despite knowing that the Hydrocodone was lawfully prescribed to Plaintiff, Deputy

Armijo and Undersheriff Madrid pressed charges against Plaintiff.

        55.    Plaintiff was forced to defend himself against the unsupported charges. In so doing,

he incurred substantial attorney’s fees, lost wages, suffered emotional distress (of the type and sort

that anyone in Plaintiff’s situation would be expected to endure rather than of a specific,

diagnosable nature) as a result of the fear and apprehension that Defendants’ actions caused

Plaintiff.

        56.    Ultimately, Plaintiff was acquitted of two of the three charges at trial. The third

charge was dismissed. Plaintiff was not convicted of any crime as a result of the allegations leveled

against him by and/or because of Defendants.

        57.    This suit is not barred as a collateral attack on a conviction.

      COUNT I: UNLAWFUL SEARCH AND SEIZURE (United States Constitution)
   (against Frances Tweed, Corrine Dominguez, Antonio Coca, Joe Chavez, Deputy Sean
          Armijo, Undersheriff Anthony Madrid, and Deputy Antoine Whitfield )

        Each and every foregoing allegation is herein incorporated by reference as if fully set forth.

        58.    The Fourth Amendment to the United States Constitution provides citizens

protections against unreasonable searches and seizures. U.S. Const., amend. IV.




                                                 11
      Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 12 of 26



        59.     Under precedent existing at the time of the search that is the subject of this lawsuit,

Plaintiff had a clearly established right to a reasonable expectation that evidence of a crime would

not be planted in the private areas of his desk, lockers, and office.

        60.     A reasonable jury can find that planting evidence, fabricating evidence, and

otherwise fabricating claims that Plaintiff broke the law as well as the decision to forward that

information to a prosecutor’s office violated Plaintiff’s rights.

        61.     Defendants are not entitled to qualified immunity in this case.

        62.     Defendants’ searches of Plaintiff’s desk and lockers violated his rights under the

Fourth Amendment.

        63.     Defendant’s wrongful acts proximately caused Plaintiff to suffer damages in an

amount to be proven at trial.

        64.     Defendants acted maliciously, willfully, intentionally, deliberately, and with intent

to cause harm and did, in fact, cause harm to Plaintiff.

        65.     The assessment of punitive damages against Defendants is also therefore

appropriate in this case, in order to dissuade Defendants and others from committing the same or

similar acts in the future.

         COUNT II: UNLAWFUL SEARCH AND SEIZURE (New Mexico Constitution)
   (against Frances Tweed, Corrine Dominguez, Antonio Coca, Joe Chavez, Deputy Sean
          Armijo, Undersheriff Anthony Madrid, and Deputy Antoine Whitfield)

        Each and every foregoing allegation is herein incorporated by reference as if fully set forth.

        66.     The New Mexico Constitution provides the same protections as the U.S.

Constitution, N.M. Const. art. 2, § 10, but “there is established New Mexico law interpreting

Article II, Section 10 more expansively than the Fourth Amendment,” State v. Cardenas-Alvarez,

2001-NMSC-017, ¶ 12, 130 N.M. 386, 25 P.3d 225 (internal. citations omitted). Where New



                                                  12
     Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 13 of 26



Mexico courts diverge from federal precedent, therefore, they do so to provide an “extra layer of

protection” from searches and seizures. Id. at ¶ 15; see also ACLU of N.M. v. City of Albuquerque,

2006-NMCA-078, ¶ 39, 137 P.3d 1215.

       67.        New Mexico constitutional jurisprudence expands rather than limits federal

standards for reasonable expectation of privacy.

       68.        As stated above and incorporated herein, there was no exception to the warrant

requirement to justify the multiple unconsented searches of Plaintiff’s private work areas:

government agents conducted those searches at times when they knew Plaintiff was not present,

they did not seek his consent, they cut the locks off of spaces to which he had a reasonable

expectation of privacy, and their goal throughout was to find evidence of crimes or misconduct.

This intention is clarified beyond doubt by their continued efforts to search and seize Plaintiff’s

belongings even after involving law enforcement in the matter.

       69.        The bad acts of Defendants are amplified by the fact that they relied on fabricated

notes and planted evidence on order to further their plot.

       70.        Defendants’ searches of Plaintiff s desk and lockers violated his rights under Article

II, Section 10.

       71.        In New Mexico, “[t]he constitutional right to be free from unreasonable search and

seizure includes the exclusionary rule and precludes a good-faith exception.” State v. Gutierrez,

1993-NMSC-062, ¶ 50, 116 N.M. 431, 863 P.2d 1052.

       72.        New Mexico does not recognize qualified immunity for violations of the New

Mexico Constitution.

       73.        Under New Mexico state law, informants’ tips cannot serve as the basis for a search

warrant unless independent corroboration establishes a “substantial basis for believing the



                                                   13
     Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 14 of 26



informant’s report was based on reliable information”—a higher standard than under the federal

Constitution. State v. Cordova, 1989-NMSC-083, 4 25, 109 N.M. 211, 784 P.2d 30.

       74.    When the tip comes from an anonymous source, a warrant cannot issue unless the

issuing judge can make an independent determination of probable cause. State v. Lujan, 1998-

NMCA-032, ¶ 3, 124 N.M. 494, 953 P.2d 29.

       75.    An affidavit for search warrant must therefore contain:

              a. the factual basis of the informant’s knowledge (the “basis of knowledge” test);
                 and

              b. support for the informant’s credibility, meaning that “either the informant is
                 inherently credible or the information from the informant is credible on this
                 particular occasion” (the “credibility” or “veracity” test). Id. at ¶ 4. Neither
                 prong of the Cordova test has been satisfied here.

       76.    It is clear that a valid warrant cannot rely on planted evidence.

       77.    It is likewise obvious that a valid warrant cannot be based upon a fabricated,

purportedly anonymous note.

       78.    The searches violated Plaintiff’s constitutional rights under the New Mexico

Constitution and were unlawful.

       79.    Even if a warrant would not have been needed to search Plaintiff’s locked cabinet

under the U.S. Constitution, a warrant was required under the New Mexico Constitution.

       80.    The search warrants issued after these unlawful searches did not cure their flaws or

render otherwise illegally search somehow legally protected.

       81.    First, the notes fail based upon the fact that they were fabricated.

       82.    Second, the notes fail on the basis-of-knowledge prong. New Mexico courts have

found that “first-hand observations” satisfy that test, State v. Barker, 1992-NMCA-117, ¶ 5, 114

N.M. 589, 844 P.2d 839; but in this case, the first anonymous note explicitly denies that the

informant has first-hand knowledge. It instead states, “I was told and everybody knows” that

                                                14
      Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 15 of 26



Plaintiff was guilty of misfeasance and criminal conduct. The anonymous informant does not

identify the source of this hearsay, and the note does not indicate whether either the anonymous

informant or the equally anonymous sub-informant are even employed at NMBHI. See State v.

Haidle, 2012-NMSC-033, ¶ 18, 285 P.3d 668 (rejecting an affidavit for search warrant based on

“multiple levels of hearsay from unidentified sources”).

       83.     The second note similarly contains no description of how its writer obtained his or

her knowledge; it simply states, “I no [sic]” that Plaintiff has pills in his El Paso locker. In fact,

the pills were allegedly discovered in his Mesa locker—suggesting that the anonymous source

never personally observed pills in that location.

       84.     In Barker, the New Mexico Court of Appeals found that a search warrant failed on

this prong when the affidavit: (1) “reflect[ed] no independent police corroboration of the

informant’s information”; (2) did not describe any of “the surrounding circumstances of the

informant’s admissions, which would serve to show why they were trustworthy”; and (3) “the

informant [was) not named.” 1992-NMCA-117, ¶ 13.

       85.     Similarly, in Haidle, the Supreme Court held that an affidavit did not satisfy the

credibility prong when it did not indicate that the informant had provided reliable information in

the past, the statements were not against the informant’s interest, and there was “no information to

discount that the sources at any level might themselves have been involved in the [criminal

behavior alleged] or might have had any other reason to fabricate the story.” 2012-NMSC-033, ¶

21.

       86.     This case mirrors Barker and Haidle. There is no evidence that the author of the

first anonymous note had previously furnished accurate information, such as could establish his or




                                                    15
     Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 16 of 26



her credibility—the documents do not even indicate whether the same person authored both notes,

as the second note does not refer to the first in any way.

        87.     At least one of the notes relies on hearsay from yet another unknown source. The

notes are not against the author’s or authors’ interests; as in Haidle, none of the sources’ motives

can be verified, nor can it be discounted that they might have had reason to fabricate the story or

tamper with the scenes they identified. Id.

        88.     The affidavits for the June 5, 2015 and June 26, 2015 search warrants do not

indicate any independent police investigation of these anonymous notes; in lieu of attempting to

make a credibility determination about the actual informant or informants, the deputies relied upon

the fruits of previous illegal searches.

        89.     According to the affidavit for the June 5, 2015 warrant, the deputies’ investigation

consisted of: interviewing people who had conducted a prior unlawful search of the area; reading

a copy of the anonymous note; reviewing the findings of the prior search, including photographs;

and looking in the area to be searched before seeking any warrant.

        90.     The affidavit contains no reference whatsoever to an investigation into the note’s

authorship or the credibility of the informant. The affidavit for the June 26, 2015 warrant describes

a similar investigation: deputies interviewed a person who had conducted a prior unlawful search

of the area; read a copy of the second anonymous note; and looked in the area to be searched long

before seeking a warrant. As before, the affidavit conspicuously lacks any reference to an

investigation of this informant’s credibility, or even a determination that the second informant was

the same as the first.

        91.     Because both anonymous notes fail both prongs of the Cordova test, they cannot

provide a substantial basis for probable cause—this is undoubtedly the case as the notes were



                                                 16
      Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 17 of 26



fabricated by Defendants in order to create a pretext to search Plaintiff’s locked desk cabinet in

order to “find” the planted Clonazepam. 1989-NMSC-083, ¶ 25; State v. Vest, 2011-NMCA-037,

¶ 12, 252 P.3d 772.

         92.   The remainder of the evidence cited in the affidavits stems directly from the

multiple illegal searches described above, and was never reobtained “by means sufficiently

distinguishable to be purged of the primary taint,” State v. Monteleone, 2005-NMCA 129, ¶ 17,

138 N.M. 544, 123 P.3d 777(citing Wong Sun v. United States, 371 U.S. 471, 488 (1963));

therefore, those searches ostensibly pursuant to the two search warrants were just as unlawful as

NMBHI’s searches, and their fruits should also be suppressed, Id. at ¶ 20; Trudelle, 2007-NMCA-

066, ¶ 47; Barker, 1992-NMCA-117, 14 (holding that when a search warrant failed to satisfy

Cordova, the search was unlawful and its fruits should not have been admissible against Plaintiff

at trial”).

         93.   At times relevant to the Tort Claims and State Constitutional Violations alleged in

this Complaint, Defendants Deputy Sean Armijo, Undersheriff Anthony Madrid, and Deputy

Antoine Whitfield were acting as law enforcement officers within the meaning of the New Mexico

Tort Claims Act § 41-4-3(D) and, consequently, immunity is waived for the actions complained

of herein.

         94.   At times relevant to the Tort Claims and State Constitutional Violations alleged in

this Complaint, Defendants Frances Tweed, Corrine Dominguez, Antonio Coca, and Joe Chavez,

were operating and maintaining a mental institution or clinic within the meaning of the New

Mexico Tort Claims Act § 41-4-9. Defendants Frances Tweed, Corrine Dominguez, Antonio Coca,

and Joe Chavez, were operating the institution negligently and, consequently, immunity is waived

for the actions complained of herein.



                                               17
     Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 18 of 26



         95.    Defendants Frances Tweed, Corrine Dominguez, Antonio Coca, and Joe Chavez

have admitted that their actions with respect to Plaintiff were undertaken in conjunction with the

operation and maintenance of NMBHI.

         96.    The bad acts perpetrated by Defendants Deputy Sean Armijo, Undersheriff

Anthony Madrid, Deputy Antoine Whitfield, Frances Tweed, Corrine Dominguez, Antonio Coca,

and Joe Chavez proximately caused Plaintiff to suffer damages in an amount to be proven at trial.

         97.    No punitive damages are sought for claims brought pursuant to the New Mexico

Tort Claims Act.

         COUNT III: FOURTH AMENDMENT MALICIOUS PROSECUTION
                             (Pursuant to 42 U.S.C. § 1983)
  (against Frances Tweed, Corrine Dominguez, Antonio Coca, Joe Chavez, Deputy Sean
        Armijo, Undersheriff Anthony Madrid, and/or Deputy Antoine Whitfield)

         Each and every foregoing allegation is herein incorporated by reference as if fully set forth.

         98.    42 U.S.C. § 1983 provides for civil liability for the deprivation of any rights,

privileges or immunity secured by the United States Constitution.

         99.    The Tenth Circuit “has recognized the viability of malicious prosecution claims

under § 1983.” Taylor v. Meacham, 82 F.3d 1556, 1560 (10th Cir. 1996). To establish a malicious-

prosecution claim under § 1983, a plaintiff must prove that the defendant initiated or continued a

proceeding against him without probable cause. Becker v. Kroll, 494 F.3d 904, 913-14 (10th Cir.

2007).

         100.   Plaintiff was wrongfully detained after the initiation of legal process.

         101.   In this case, the legal process itself was wrongful as there was no probable cause to

charge Plaintiff with the aforementioned crimes. All of the supposed evidence of purported

malfeasance was based upon planted evidence and/or fabricated “anonymous notes,” which

resulted in the above described unlawful and unconstitutional searches.

                                                  18
     Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 19 of 26



       102.    Upon information and belief, at the time that Defendants Frances Tweed, Corrine

Dominguez, Antonio Coca, Joe Chavez, Deputy Sean Armijo, Undersheriff Anthony Madrid,

and/or Deputy Antoine Whitfield conspired to fabricate the notes and plant the Clonazepam and

then to initiate the filing of criminal charges against Plaintiff, Defendants were fully aware that

there was no probable cause to support the aforementioned allegations.

       103.    All of the charges brought against Plaintiff were ultimately dismissed.

       104.    As a result of the criminal charges that were wrongfully brought against him,

Plaintiff was arrested, detained, incarcerated, prosecuted and forced to spend thousands of dollars

to defend himself—all based upon false claims, planted evidence, and in contravention of their

Fourth Amendment protections. Thus, the wrongful acts undertaken by Defendants Frances

Tweed, Corrine Dominguez, Antonio Coca, Joe Chavez, Deputy Sean Armijo, Undersheriff

Anthony Madrid, and/or Deputy Antoine Whitfield proximately caused Plaintiff to suffer damages.

       105.    In this case, Defendants Frances Tweed, Corrine Dominguez, Antonio Coca, Joe

Chavez, Deputy Sean Armijo, Undersheriff Anthony Madrid, and/or Deputy Antoine Whitfield

caused Plaintiff’s confinement or prosecution; the criminal action terminated in favor of Plaintiff;

no probable cause supported the original arrest, confinement, or prosecution; Defendants acted

with malice; and Plaintiff sustained damages.

       106.    Defendants Frances Tweed, Corrine Dominguez, Antonio Coca, Joe Chavez,

Deputy Sean Armijo, Undersheriff Anthony Madrid, and/or Deputy Antoine Whitfield acted

maliciously, willfully, intentionally, deliberately, and with intent to cause harm and did, in fact,

cause harm to Plaintiff through said malicious prosecution.

       107.    The assessment of punitive damages against Defendants Frances Tweed, Corrine

Dominguez, Antonio Coca, Joe Chavez, Deputy Sean Armijo, Undersheriff Anthony Madrid,



                                                19
     Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 20 of 26



and/or Deputy Antoine Whitfield is also therefore appropriate in this case, in order to dissuade

Defendants and others from committing the same or similar acts in the future.

          108.   New Mexico has combined the torts of abuse of process and malicious prosecution

into a single tort: malicious abuse of process. Devaney v. Thriftway Marketing Corp., 124

N.M.512, 518, 953 P.2d 277, 283 (1997), abrogated on other grounds by Fleetwood Retail Corp.

of NM v. LeDoux, 142 N.M. 150, 164 P.3d 31 (2007).

          109.   The Supreme Court of New Mexico has held that the elements of the tort of

malicious abuse of process are as follows: (i) the initiation of judicial proceedings against the

plaintiff by the defendant; (ii) an act by the defendant in the use of process other than such as

would be proper in the regular prosecution of the claim; (iii) a primary motive by the defendant in

misusing the process to accomplish an illegitimate end; and (iv) damages. Devaney v. Thriftway

Marketing Corp., 124 N.M. at 518, 953 P.2d at 283.

          110.   “One who uses a legal process, whether criminal or civil, against another primarily

to accomplish a purpose for which it is not designed, is subject to liability to the other for harm

caused by the abuse of process.” Richardson v. Rutherford, 109 N.M. 495, 501, 787 P.2d 414, 420

(1990).

          111.   The Supreme Court of New Mexico has held: ”an abuse of process arises when

there has been a perversion of the court processes to accomplish some end which the process was

not intended by law to accomplish, or which compels the party against whom it has been used to

perform some collateral act which he legally and regularly would not be compelled to do.”

Richardson v. Rutherford, 109 N.M. at 500, 787 P.2d at 419.

          112.   A malicious abuse of process claim may be asserted in two ways: (1) a “procedural

irregularity” involving misuse of procedural devices such as discovery or (2) “an act that otherwise



                                                 20
     Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 21 of 26



indicates the wrongful use of proceedings.” Fleetwood Retail Corp. of N.M v. LeDoux, 142 N.M.

at 155, 164 P.3d at 36.

       113.    In this case Defendants Frances Tweed, Corrine Dominguez, Antonio Coca, Joe

Chavez, Deputy Sean Armijo, Undersheriff Anthony Madrid, and/or Deputy Antoine Whitfield

caused the initiation of judicial proceedings against Plaintiff on charges that Defendants knew

were not true and for reasons that were improper—including but not limited to: fabricating claims

with a primary motive to achieve the illegitimate end of punishing Plaintiff for speaking out in

support of his partner and/or against mismanagement and other protected activities and those bad

acts resulted in damages to Plaintiff.

       114.    In addition, Defendants Frances Tweed, Corrine Dominguez, Antonio Coca, Joe

Chavez, Deputy Sean Armijo, Undersheriff Anthony Madrid, and/or Deputy Antoine Whitfield

knew that were Plaintiff convicted of the charges brought against him, he would be unable to

associate with his longtime partner. Defendants actions were therefore also designed to force a

separation between the two.

       115.    Defendants Frances Tweed, Corrine Dominguez, Antonio Coca, Joe Chavez,

Deputy Sean Armijo, Undersheriff Anthony Madrid, and/or Deputy Antoine Whitfield did not

have a reasonable belief, founded on known facts established after a reasonable pre-filing

investigation that the claim could be established to the satisfaction of a court or jury.

       116.    All charges filed against Plaintiff were dismissed.

       117.    As a result of the charges that were wrongfully brought against them, Plaintiff was

arrested, detained, incarcerated, forced to post a bond, arraigned and had his freedom restricted

and suffered other harms and damages to be proven at trial, including but not limited to pain and

suffering in the form of emotional and psychological distress of the type and sort that any person



                                                  21
     Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 22 of 26



could be expected to experience under like or similar circumstances. Defendants’ wrongful acts

proximately caused Plaintiff to suffer damages.

       118.     No punitive damages are sought for claims brought pursuant to the New Mexico

Tort Claims Act.

                  COUNT V: FIRST AMENDMENT RETALIATION
                            (Pursuant to 42 U.S.C. § 1983)
     (Defendants Frances Tweed, Corrine Dominguez, Antonio Coca, and Joe Chavez)

       Each and every foregoing allegation is herein incorporated by reference as if fully set forth.

       119.     42 U.S.C. § 1983 provides for civil liability for the deprivation of any rights,

privileges or immunity secured by the United States Constitution.

       120.     The United States Supreme Court has held that “[o]fficial reprisal for protected

speech ‘offends the Constitution [because] it threatens to inhibit exercise of the protected right.’”

Hartman v. Moore, 547 U.S. 250, 256 (2006)(quoting Crawford-El v. Britton, 523 U.S. 574, 588

n.10 (1988)).

       121.     It is therefore “settled that as a general matter, the First Amendment prohibits

government officials from subjecting an individual to retaliatory actions, including criminal

prosecutions, for speaking out.” Hartman v. Moore, 547 U.S. at 256 (citation omitted).

       122.     Plaintiff spoke out about the abuse that his longtime partner suffered in order to

prevent it from continuing to occur to her and to other employees.

       123.     Plaintiff specifically complained to NMBHI employees, including but not limited

to Defendants Frances Tweed, Corrine Dominguez, Antonio Coca, and/or Joe Chavez that patients

were suffering as a result of placing patients who had extremely limited cognitive skills into

placements designed for patients who were able to take care of themselves.




                                                  22
     Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 23 of 26



       124.    Plaintiff spoke out about other instances involving the mistreatment of patients in

his unit at NMBHI.

       125.    He was motivated to do so to bring attention to the patient’s well-being and their

plight at NMBHI.

       126.    Plaintiff engaged in no activity that would legitimately give rise to a criminal

complaint for “trafficking in a controlled substance” of any sort.

       127.    Defendants Frances Tweed, Corrine Dominguez, Antonio Coca, and/or Joe Chavez

were aware that there was no probable cause to charge Plaintiff with “trafficking in a controlled

substance” or the like because they fabricated the evidence that those charges were based on.

       128.    Defendants Frances Tweed, Corrine Dominguez, Antonio Coca, and/or Joe Chavez

were aware that Plaintiff had also exercised his First Amendment protected right of speech in

support of Patricia J. Vigil by speaking out about the repulsive and unlawful treatment that she

endured throughout the course of her lawsuit against NMBHI.

       129.    Defendants Frances Tweed, Corrine Dominguez, Antonio Coca, and/or Joe Chavez

conspired to retaliate against Plaintiff for his exercise of his First Amended protected rights.

       130.    Defendants caused the aforementioned criminal charges to be brought against

Plaintiff in retaliation for Plaintiff’s First Amendment protected activities.

       131.    Defendants’ actions were substantially motivated by their desire to squelch

Plaintiff’s speech, expression and protected association and/or punish Plaintiff for exercising his

First Amendment rights.

       132.    Defendants actions were likely also motivated by the fact that Defendant had

spoken out over mismanagement at NMBHI, including but not necessarily limited to employee

misbehavior and misclassification of residents/patients.



                                                 23
         Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 24 of 26



          133.   The widespread misclassification of NMBHI residents/patients caused people who

could not independently function to be assigned to the unit that Plaintiff oversaw.

          134.   Said unit was not designed to house people who could not, for example, manage

their own money or take their own medication.

          135.   These failings were compounded by the lack of medical staff in the unit in which

Plaintiff worked.

          136.   The degree and type of action taken by Defendants against Plaintiff was sufficient

to chill a person of ordinary firmness in the continued exercise of his or her First Amendment

rights.

          137.   The First Amendment prohibits government officials from subjecting an individual

to retaliatory actions, including criminal prosecutions, for engaging in First Amendment protected

activity.

          138.   Said First Amendment retaliation by Defendants Frances Tweed, Corrine

Dominguez, Antonio Coca, and/or Joe Chavez—was harmful and offensive, and Plaintiff was

harmed and damaged by Defendants’ First Amendment retaliation.

          139.   Plaintiff is entitled to just and fair compensation in an amount to be established at

trial.

          140.   Defendants Frances Tweed, Corrine Dominguez, Antonio Coca, and/or Joe Chavez

acted maliciously, willfully, intentionally, deliberately, and with intent to cause harm and they did,

in fact, cause harm to Plaintiff through their participation in said First Amendment Retaliation.

          141.   The assessment of punitive damages against Defendants Frances Tweed, Corrine

Dominguez, Antonio Coca, and/or Joe Chavez—is also therefore appropriate in this case, in order

to dissuade Defendants and others from committing the same or similar acts in the future.



                                                  24
      Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 25 of 26



                   COUNT VI: RESPONDEAT SUPERIOR
      CLAIMS AGAINST DEFENDANT NMBHI (THE STATE OF NEW MEXICO)
                      FOR TORT CLAIMS VIOLATION

        Each and every foregoing allegation is herein incorporated by reference as if fully set forth.

        142.   Pursuant to the New Mexico Tort Claims Act, Defendant State of New Mexico,

which operates the New Mexico Department of Health, and, in turn, the New Mexico Behavioral

Health Institute is liable under the doctrine of Respondeat Superior for any violation of the New

Mexico Tort Claims Act perpetrated by any state employee.

        143.   No claim for punitive damages is made against Defendant State of New Mexico.

        COUNT VII: RESPONDEAT SUPERIOR CLAIMS (BOARD OF COUNTY
             COMMISSIONERS OF THE COUNTY OF SAN MIGUEL)
                       FOR TORT CLAIMS VIOLATION

        144.   Each and every foregoing allegation is herein incorporated by reference as if fully

set forth

        145.   Pursuant to the New Mexico Tort Claims Act, Defendant Board of County

Commissioners of the County of San Miguel is liable under the doctrine of Respondeat Superior

for any violation of the Act perpetrated by any county employee.

        146.   No claim for punitive damages is made against Defendant County of San Miguel

pursuant to the New Mexico Tort Claims Act.

                                     REQUESTED RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

        A)     Award compensatory damages jointly and severally against all Defendants in an

amount to be determined by the jury at trial;




                                                 25
     Case 1:18-cv-00829-SCY-JFR Document 38 Filed 09/22/19 Page 26 of 26



       B)      Award punitive and exemplary damages against Defendants Frances Tweed,

Antonio Coca, Joe Chavez, Sean Armijo, Anthony Madrid, and Antoine Whitfield for violations

of 42 U.S.C. § 1983 in a separate amount to be determined by the jury at trial;

       C)      Award pre- and post-judgment interest on all monetary damages in an amount to

be fixed by the Court;

       D)      Award the costs incurred in bringing this action including reasonable attorneys’

fees pursuant to 42 U.S.C. § 1988; and

       E)      Award other and further relief as the Court deems proper under the circumstances.

                                    JURY TRIAL DEMAND

       Plaintiff hereby demands trial by jury on all issues so triable.

                                                      Respectfully submitted,
                                                      ROMERO & WINDER, P.C.

                                                      “Electronically Filed”
                                              By:     /s/ Joe M. Romero. Jr.
                                                      Attorney for Plaintiff
                                                      1905 Lomas Blvd. NW
                                                      Albuquerque, NM 87104
                                                      (505) 843-9776
                                                      joe@romeroandwinder.com




                                                 26
